—Order, Supreme Court, New York County (Alice Schlesinger, J.), entered September 10, 1992, which, inter alia, in consolidated proceedings pursuant to CPLR article 78, denied the owners’ application challenging respondent’s determination that the subject premises are not exempt from rent stabilization, and granted the tenants’ application challenging respondent’s determination fixing the stabilized rent and the amount of overcharge to the extent of remanding the matter to respondent for a recalculation of the amount of overcharge and a determination whether the overcharge was willful, unanimously modified, on the law, to the extent of granting the owners’ application and remanding the matter for a de novo determination, and otherwise affirmed, without costs.
Respondent’s request that the matter be remanded is, in effect, an admission that in view of this Court’s decision in Matter of Eastern Pork Prods. Co. v New York State Div. of Hous. & Community Renewal (187 AD2d 320), decided subsequent to the challenged determination, it applied the wrong standards, and that the matter should accordingly be reconsidered. Concur — Sullivan, J. P., Rosenberger, Ross, Asch and Rubin, JJ.